Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
                                                   Status of the Application
2.  Claims 1-20 are pending under examination. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments: 
3. The rejection of claims 1-20 under 35 USC 103as being unpatentable over Monforte in view of Miltenyi et al. has been withdrawn in view of the amendment.
                                          Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
           Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”.
           Here, the new limitation of  ‘capturing population of target cells’ ‘with flow’ and ‘biochemical process’ in the claim 1; the limitations of ‘wherein performing a biochemical process within the set of chambers comprises one of immunostaining, single cell proteomic analysis, genomic sequencing of the population of cells’ in claim 5; and the limitations of ‘an optical subsystem in communication with the substrate’ in claim 12  appear to represent new matter. After reviewing the specification, the said limitations were not present in the specification and lacks descriptive support for the limitations. Since no basis has been found to support the new claim limitation in the specification, the claims are rejected as incorporating new matter. 
Nonstatutory Double Patenting
5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
       A.  Claims 1-4, 9, 11 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,746, 413 (the ‘413 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-4, 9, 11 and 18-20 are generic to all that is recited in claims 1-20 of the patent ‘413. That is, the instant claims fall entirely within the scope of claims 1-20 of the patent ‘413, or in other words, instant claims are obvious over the claims 1-20 of the patent ‘413. Specifically the method for capturing using a reagent and performing biochemical process in a single cell format of the instant claims are within the scope of the claims 1-20 of the patent ‘143, specifically 1, 12-20. The only difference is that the patented claims disclose a method and a system for capturing cells in a single cell format, and processing the capture cells with process reagent and the instant claims recite said method and performing biochemical process, which is obvious over the assays in the claims in the patent ‘143. Therefore the instant claims are obvious over the claims in the patent ‘143.
B. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,408,736 (the ‘736 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-20 are generic to all that is recited in claims 1-20 of the patent ‘736. That is, the instant claims fall entirely within the scope of claims 1-20 of the patent ‘736, or in other words, instant claims are obvious over the claims 1-20 of the patent ‘736. Specifically the method for capturing using a reagent and performing 
                                                            Conclusion
               Claims 1-20 are free of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637